UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MANISHA SINGH

              Plaintiff,                                    Case No. 17-cv-3935-GBD-KNF
       v.                                                          ECF CASE
MEMORIAL SLOAN KETTERING CANCER
CENTER, SLOAN KETTERING INSTITUTE                     AMENDED JOINT PRETRIAL ORDER
FOR CANCER RESEARCH, DR. N.V.
KISHORE PILLARSETTY, and DR. STEVEN
M. LARSON,
              Defendants.




       Pursuant to the Pretrial Procedures of United States District Court Judge George B.

Daniels, plaintiff pro se Manisha Singh (“Plaintiff” or “Ms. Singh”) and defendants Memorial

Sloan Kettering Cancer Center (the “Center” or “MSKCC”), Sloan Kettering Institute for Cancer

Research (“SKI”), Dr. N.V. Kishore Pillarsetty (“Pillarsetty”) and Dr. Steven M. Larson

(“Larson”) (collectively, the “Defendants”), by and through their attorneys, hereby submit this

Amended Joint Pretrial Order:

       A.     FULL CAPTION OF THE ACTION

       The full caption of the action is set forth above.

       B.     TRIAL COUNSEL

       1.     Plaintiff’s Counsel

              Not applicable; Plaintiff is Pro Se

              Manisha Singh
              475 Main Street, Apt. 12K
              New York, New York 10044
              Telephone: (718) 679-7326
              manisharaj@gmail.com
        2.      Defendants’ Counsel

                Terri L. Chase
                JoAnna Tonini
                JONES DAY
                250 Vesey Street
                New York, New York 10281
                Telephone: (212) 326-3939
                Fax: (212) 755-7306

        C.      BASIS FOR SUBJECT MATTER JURISDICTION

        1.      Plaintiff’s Statement as to Basis for Subject Matter Jurisdiction

        This Court has original subject matter jurisdiction with respect to this action pursuant to

28 U.S.C. § 1332, as there exists complete diversity of citizenship between Plaintiff and

Defendants and the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000),

exclusive of interest and costs. This Court also has subject matter jurisdiction pursuant to 28

U.S.C. §1331, with federal questions involving Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq. An express grant of federal court jurisdiction over these federal claims

is found at 42 U.S.C. § 2000e-5(f)(3).

        2.      Defendants’ Statement as to Basis for Subject Matter Jurisdiction

        This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331. Plaintff has alleged federal questions arising under Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e et seq. See also 42 U.S.C. § 2000e-5(f)(3) (“Each United States

district court . . . shall have jurisdiction of actions brought under this subchapter.”).

        D.      SUMMARY OF CLAIMS AND DEFENSES

        1.      Plaintiff’s Summary of Claims and Defenses

        The following of Plaintiff’s claims remain to tried:          (1) unlawful discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”)




                                                 -2-
against MSKCC and SKI; (2) violation of the New York State Human Rights Law, New York

Executive Law §§ 290 et seq. (the “NYSHRL”) against all Defendants; (3) violation of the New

York City Human Rights Law, Administrative Code §§ 8-107 et seq. (the “NYCHRL”) against

all Defendants, (4) intentional infliction of emotional distress (“IIED”) against Defendant

Pillarsetty; and (5) civil battery against Defendant Pillarsetty.

       The Court previously dismissed Plaintiff’s claims of: (1) defamation per se; (2) negligent

infliction of emotional distress; (3) IIED against Defendants MSKCC, SKI, and Larson; and (4)

civil battery against Defendants MSKCC, SKI, and Larson following Defendants’ unopposed

Motion for Partial Summary Judgment.

       2.      Defendants’ Summary of Claims and Defenses

       In the Amended Complaint, Ms. Singh alleged that Defendants discriminated against her

because of her gender (female), including quid pro quo sexual harassment by Defendant

Pillarsetty, hostile work environment, and disparate treatment. Ms. Singh also alleged that

Defendants retaliated against her for reporting the sexual harassment. Ms. Singh further alleged

common law tort claims of civil battery, intentional infliction of emotional distress (“IIED”), and

negligent infliction of emotional distress (“NIED”) against all Defendants. Lastly, Ms. Singh

alleged claims of defamation per se against Defendants Pillarsetty and Larson. Ms. Singh’s

discrimination and retaliation claims are based on Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq. (“Title VII”), New York State Human Rights Law, New York Executive

Law §§ 290 et seq. (the “NYSHRL”), and the New York City Human Rights Law, New York

City Administrative Code §§ 8-107 et seq. (the “NYCHRL”).

       Following the close of discovery, Defendants moved for and were granted summary

judgment on Plaintiff’s defamation per se and NIED claims, and on Plaintiff’s civil battery and




                                                 -3-
IIED claims as to Defendants MSKCC, SKI, and Larson. Accordingly, the claims to be tried are

discrimination and retaliation, civil battery against Defendant Pillarsetty, and IIED against

Defendant Pillarsetty.

       By way of background, in August 2014, Ms. Singh began working at the Center as a

postdoctoral research fellow in the laboratory of Defendant Larson where she was directly

supervised by Defendant Pillarsetty. As a postdoctoral fellow, Ms. Singh was appointed to one

year terms that were subject to annual reappointment. Throughout Ms. Singh’s time at the

Center, she consistently failed to meet performance expectations and was chronically dependent

on others for help. Defendant Pillarsetty repeatedly and contemporaneously informed Ms. Singh

of his concerns regarding her performance, both verbally and in writing. Despite coaching and

counseling, Ms. Singh’s performance not only failed to improve, but deteriorated. Ms. Singh

also had attendance issues that were significant enough that she was formally warned on January

22, 2016. Though Defendant Pillarsetty warned Ms. Singh that she might not be reappointed due

to her deteriorating performance, Ms. Singh’s performance deficiencies continued.

       Prior to the end of Ms. Singh’s second year, Defendant Pillarsetty concluded that Ms.

Singh’s contract should not be renewed because of her consistently substandard performance and

inadequate research progress.     In or about June 2016, Defendants Pillarsetty and Larson

conferred and agreed not to reappoint Ms. Singh. In or about July 2016, the Center informed Ms.

Singh that her contract would not be renewed and her employment would conclude at the end of

September 2016 if she did not find an alternate position within the Center before that time.

       After being informed of her termination, on or about July 7, 2016, Ms. Singh submitted a

complaint to the Center, alleging that the failure to reappoint her was due to gender

discrimination and retaliation. Ms. Singh additionally claimed for the first time that Defendant




                                               -4-
Pillarsetty, an Indian man, had been habitually abusive and unjust to her because she was an

Indian woman. Ms. Singh further claimed that she had reported this abuse to Defendant Larson,

and that, in retaliation, Defendant Pillarsetty sought to prevent her reappointment. The Center

began a thorough, good faith investigation into the basis of the decision not to renew Ms. Singh’s

appointment. Meanwhile, Ms. Singh attempted to secure an alternate position at the Center and

expressed interest in remaining in her current position under Defendant Pillarsetty. Ms. Singh

gave no indication in her initial complaint that Defendant Pillarsetty’s alleged abuse involved

sexual harassment.

       The Center’s investigation confirmed that the decision not to reappoint Ms. Singh was

made on the basis of her deficient performance and that Ms. Singh had not complained of

discrimination prior to being informed of her non-reappointment. The Center informed Ms.

Singh of its findings on or about August 10, 2016. On or about August 22, 2016, Ms. Singh

amended her internal complaint to include, for the first time, an allegation that Defendant

Pillarsetty had sexually harassed her.       In response, the Center timely initiated another

investigation and approved Ms. Singh for a paid leave of absence lasting until her September 30,

2016 end date, during which time she could continue her search for alternative employment with

the Center or another employer. After interviewing multiple witnesses, the Center found, as with

the initial investigation, no evidence to support Ms. Singh’s latest allegations and again

confirmed that Ms. Singh’s non-renewal was appropriate. Ms. Singh’s employment at the Center

ended effective approximately the third week in October 2016. Ms. Singh claims that the

decision not to her renew her appointment with the Center was discriminatory and retaliatory.

       Defendants will assert the following defenses against Ms. Singh’s discrimination,

retaliation, civil battery, and IIED claims at trial. First, Defendant Pillarsetty vigorously denies




                                               -5-
the allegations and has no history of any such complaints being made against him. Second,

Defendants will demonstrate that Ms. Singh was not subject to discriminatory or hostile

conditions at work. Beyond Ms. Singh’s own assertions, nothing in the factual record supports

the conclusion that she was judged or treated differently because of her gender.             Third,

Defendants will argue that they had a legitimate, non-discriminatory and non-retaliatory reason

for not renewing Plaintiff’s appointment, which was not a pretext for retaliation. The record

supports Defendants’ position that Ms. Singh’s appointment was not renewed solely because of

her consistent failure to meet applicable scientific and professional standards, which are

supported by contemporaneous written and verbal warnings.

       E.      TRIAL BY JURY

       All parties agree that the case will be tried with a jury. Plaintiff anticipates 3 trial days

for her case-in-chief. Defendants anticipate 5 trial days for their case-in-chief. The parties

request 10 jurors. Plaintiff requests a majority vote, and Defendants request that the jury vote be

unanimous, therefore, pursuant to Fed. R. Civ. P. 48(b), the vote must be unanimous.

       F.      TRIAL BEFORE A MAGISTRATE

       All parties do not consent to trial before the designated magistrate judge.

       G.      STIPULATIONS OR AGREED STATEMENTS OF FACT OR LAW

       1.      Plaintiff, Manisha Singh, is a woman of Indian citizenship.

       2.      Defendant, Memorial Sloan Kettering Cancer Care Center (the “Center” or

“MSKCC”), is a not-for-profit corporation that employs more than 10,000 employees.

       3.      Defendant, Sloan Kettering Institute for Cancer Research (“SKI”),             is the

experimental research arm of the Center.




                                               -6-
        4.       Defendant, N.V. Kishore Pillarsetty, is an employee of the Center and holds the

position of Associate Attending Radiochemist.

        5.       Defendant, Steven M. Larson, is an employee of the Center and holds the

positions of Member and Lab Head in the Molecular Pharmacology Program, the Donna and

Benjamin M. Rosen Chair in Radiology, and Attending in Molecular Imaging and Therapy

Service, Department of Radiology.

        6.       Plaintiff has not alleged that any person other than Defendant Pillarsetty harassed

her, propositioned her, assaulted her, or touched her against her will.

        H.       WITNESSES1

        1.       Plaintiff’s Witness List

Order Witness                     Mode of          Summary of Testimony & Relevance to Issues
                                  Testimony        on Trial
1           Manisha Singh         In person        Dr. Manisha Singh worked under Dr. Pillarsetty
                                                   throughout her employment at the Center. She
                                                   will testify to her sexual harassment and
                                                   discrimination working at MSKCC. She will also
                                                   testify how the center has handled the situation
                                                   unethically and unlawfully. Dr. Singh's testimony
                                                   is relevant to establish that Plaintiff was subject to
                                                   discriminatory or hostile work conditions or
                                                   unwanted physical contact, to demonstrate the
                                                   Center's inappropriate, inadequate, investigation to
                                                   bury the real reason in front of the law.
2           Meta lackland         In person        Ms. Lackland is a longtime coworker and friend of
                                                   Dr. Singh. She knows Dr. Singh since 2006. She
                                                   will testify in person about her conversations with
                                                   Dr. Singh about the sexual harassment Dr. Singh
                                                   was experiencing throughout her employment at
                                                   the Center. She has been the great support system
                                                   for Dr. Singh to look for the proper solution which
                                                   didn't up as expected. She knows every part of Dr.

        1
            The parties reserve their rights to move in limine to exclude witnesses in the event that they cannot
amicably resolve any disputes concerning proposed testimony. As the purpose of the parties’ Amended Joint
Pretrial Order is solely to correct certain issues with—and conform Defendants’ objections to—Plaintiff’s exhibit
list (Dkt. No. 75), Defendants additionally reserve their rights to move in limine to exclude any witnesses who are
not listed in the parties’ Joint Pretrial Order filed on January 30, 2020. (Dkt. No. 74.)



                                                       -7-
                                   Singh's life and personality. She will also testify
                                   the effect of this experience on Dr. Singh's well-
                                   being and social life.
3   Honor Finnegan     In person   Ms. Finnegan is a meditation trainer. She trained
                                   Dr. Singh for meditation practice during her
                                   difficult time at MSKCC. She will testify in person
                                   about her conversations with Dr. Singh about the
                                   sexual harassment Dr. Singh was experiencing
                                   throughout her employment at the Center. She
                                   will also testify the effect of this experience on Dr.
                                   Singh's well-being and social life. She will testify
                                   the effect of this experience on Dr. Singh's parents
                                   and other family members.
4   Michelle Hassine   In Person   Ms. Hassine is Economist at the Monetary Fund
                                   (IMF). She will testify about her conversations
                                   with Dr. Singh about the sexual harassment Dr.
                                   Singh was experiencing throughout her
                                   employment at the Center. She will also testify the
                                   effect of this experience on Dr. Singh's parents and
                                   other family members.
5   Rani Shukla        In person   Ms. Shukla is a longtime childhood friend of Dr.
                                   Singh. She will testify in person about her
                                   conversations with Dr. Singh about the sexual
                                   harassment Dr. Singh was experiencing throughout
                                   her employment at the Center.
6   Charles Anflick    In person   Mr. Anflick is Mental health professional. He
                                   treated Dr. Singh in 2017. He will testify about her
                                   conversations with Dr. Singh about the sexual
                                   harassment Dr. Singh was experiencing throughout
                                   her employment at the Center. He will also testify
                                   the effect of incidents on Dr. Singh. Dr. Singh's
                                   emotional, mental and physical health was affected
                                   by the experience at MSKCC.
7   Pooja Raj          In person   Ms. Raj is a mental health professional who works
                                   at a women's organization. She will testify the
                                   effect of incidents on Dr. Singh. She will testify
                                   about trauma, mental and physical health issues
                                   faced by Dr.Singh
8   Anusha             In person   Ms. Goossens works at a women's organization.
    Goossens                       She has been in touch with Dr. Singh since mid-
                                   2016. She will testify the effect of incidents on Dr.
                                   Singh's emotional, mental and physical health. She
                                   will also testify the complexity of problems Dr.
                                   Singh is facing because of MSKCC's reckless
                                   handling of the situation. She will testify in detail
                                   the results onward on Dr. Singh's immigration



                                      -8-
                                  status and problems with finding another job and
                                  her experience in the courthouse.
9    Dr. Chloe       In person/   Goldstein is a mental health professional. She has
     Goldstein       deposition   treated Dr. Singh since 2017. She will testify about
                                  her conversations with Dr. Singh about the sexual
                                  harassment Dr. Singh was experiencing throughout
                                  her employment at the Center. She will also testify
                                  the effect of trauma on emotional, mental and
                                  physical health.
10   Dmitry Zuykov   In Person    Mr. Zuykoy is a computer professional. He will
                                  testify about her conversations with Dr. Singh
                                  about the sexual harassment and hostile work
                                  environment Dr. Singh was experiencing at the
                                  Center. He will also testify the effect of this
                                  experience on Dr. Singh's social life.
11   Dr. Rachel      In Person    Dr. Ciporen is Executive Coach and Consultant
     Ciporen                      She will testify about her conversations with Dr.
                                  Singh about the sexual harassment and hostile
                                  work environment Dr. Singh was experiencing at
                                  the Center. She will also testify the effect of this
                                  experience on Dr. Singh's health, personal life, and
                                  social life.
12   Shalu Sharma    In person    Dr. Sharma was a post-doctoral fellow at Albert
                                  Einstein College of medicine. Dr. Sharma was a
                                  coworker and they had a joint project together
                                  during Ph.D. Dr. Sharma and Dr. Singh have been
                                  in good professional bonding. She can testify Dr.
                                  Singh Ph.D. work performance at AECOM. She
                                  will testify about her conversations with Dr. Singh
                                  regarding the sexual harassment Dr. Singh was
                                  experiencing at MSKCC.
13   Robert Perry    In Person    Mr. Perry is a trained meditation teacher. He will
                                  testify about her conversations with Dr. Singh
                                  about the sexual harassment and hostile work
                                  environment at the Center. He will also testify the
                                  effect of this experience on Dr. Singh's health,
                                  personal, social life.
14   Dr. Rajendra    In person/   Dr. R.K. Singh is Dr. Singh's brother in law. He is
     Kumar Singh     letter       Professor in the Physics department at an Indian
                                  University. He will testify about her conversations
                                  with Dr. Singh about the sexual harassment Dr.
                                  Singh was experiencing throughout her
                                  employment at the Center. He will also testify the
                                  effect of this experience on Dr. Singh's parents and
                                  other family members.
15   Dr. Steven A.   In Person/   Dr. Porcelli is Chair of the Department of



                                    -9-
     Porcelli           Letter       Microbiology & Immunology at AECOM. He was
                                     co-mentor and collaboration in Dr. Singh's Ph.D.
                                     program. He will provide the information about
                                     Dr. Singh's performance and funding issues during
                                     the Ph.D. program at AECOM. He will also
                                     provide limited MSKCC experience Dr. Singh was
                                     facing.
16   Dr. Paul Mohan     In Person/   Dr. Paul was a coworker. He will provide the
                        Letter       information about conversation and experiences of
                                     sexual harassment Dr. Singh was facing during her
                                     time at MSKCC.
17   Dr. David          In Person/   Dr. Matthes was an associate professor at SJSU.
     Matthes            Letter       He mentored Dr. Singh during her Master's
                                     program at SJSU. He will provide information
                                     regarding Dr. Singh's performance and academic
                                     potential. He has seen Dr. Singh's integrity and
                                     strength in her life challenges. He will also provide
                                     Dr. Singh's experience at MSKCC.
18   Dr. John           In Person/   Dr. Muschler was a Scientist at CPMC. He
     Muschler           Letter       mentored Dr. Singh during her work at CPMC. He
                                     will provide information regarding Dr. Singh's
                                     performance and academic potential. Dr. Singh's
                                     had 5 publications under his supervision in 3 years
                                     of work. He will also provide Dr. Singh's
                                     experience at MSKCC.
19   Elyssa Hantov      In person    Ms. Hantov is Mental health professional. She
                                     treated Dr. Singh in 2016. She will testify about
                                     her conversations with Dr. Singh about the sexual
                                     harassment Dr. Singh was experiencing throughout
                                     her employment at the Center. She will also testify
                                     the effect of incidents on Dr. Singh. Dr. Singh's
                                     emotional, mental and physical health was affected
                                     by the experience at MSKCC.
20   Dr. Vikrant        In Person/   Dr. Upadhyay was a postdoc at Weill Cornell. He
     Upadhyay           Letter       will provide the information about conversation
                                     and experiences of sexual harassment and hostile
                                     work environment Dr. Singh was facing during her
                                     time at MSKCC.
21   Richa Chitranshi   Letter       Ms. Chitranshi is a high school teacher in India.
                                     She is Dr. Singh's childhood school friend. She
                                     will provide the information about conversation
                                     and experiences of sexual harassment Dr. Singh
                                     was facing during her time at MSKCC.
22   Dheeraj M          In Person    Mr. Tandon is working as the CEO of a company.
     Tandon                          He has been connected with Dr. Singh due to a
                                     Meditation practice. He will provide the



                                       - 10 -
                                       information about conversation and experiences of
                                       sexual harassment Dr. Singh was facing during her
                                       time at MSKCC. He will also testify the effect of
                                       this terrific experience on Dr. Singh's social life,
                                       mental health and on her family.
23    Subramanyam        In Person     Mr. Chintalapalli is working as a Financial
      Krishna                          Analyst in a financial company. He will provide
      Chintalapalli                    the information about conversation and
                                       experiences of sexual harassment Dr. Singh was
                                       facing during her time at MSKCC. He will also
                                       testify the effect of this terrific experience on Dr.
                                       Singh's social life and mental health. He has been
                                       witnessed Dr. Singh's ER visits and contacted by
                                       the hospitals as a contact person. He has visited
                                       Dr. Singh during her hospital visits.
24    Kunal Shah         In Person     Mr. Shah is working as a Managing Director
                                       in a financial company. He will provide the
                                       information about conversation and experiences of
                                       sexual harassment Dr. Singh was facing during her
                                       time at MSKCC. He will also testify the effect of
                                       this terrific experience on Dr. Singh's social life
                                       and mental health. He has been witnessed Dr.
                                       Singh's ER visits and contacted by the hospitals as
                                       a contact person.
25    Chantal            In Person     Ms. Broaddus is working as a yoga trainer.. She
      Broaddus                         will provide the information about conversation
                                       and experiences of sexual harassment Dr. Singh
                                       was facing during her time at MSKCC. She will
                                       also testify the effect of this terrific experience on
                                       Dr. Singh's social life and mental health.
26    Joshua Pollock     In Person     Mr. Pollock is a meditation trainer. He will provide
                                       the information about conversation and
                                       experiences of sexual harassment and hostile work
                                       environment. He will also testify the effect of this
                                       terrific experience on Dr. Singh's social life and
                                       mental health.


     2.     Defendants’ Witness List

Order Witness            Mode of   Summary of Testimony & Relevance to Issues on
                         Testimony Trial
1     Nagavara-          In person Defendant Dr. Pillarsetty directed and supervised
      Kishore                      Plaintiff’s work throughout her employment at the
      Pillarsetty                  Center, participated in the decision to terminate
                                   Plaintiff’s employment, and participated in the



                                         - 11 -
                                   Center’s investigation of her complaints. He will
                                   testify to Plaintiff’s performance deficiencies, to the
                                   Center’s legitimate non-retaliatory and non-
                                   discriminatory reason for terminating Plaintiff, and
                                   to the Center’s reasonable, good faith investigation
                                   of Plaintiff’s complaints. He will also testify to his
                                   own non-discriminatory and non-harassing treatment
                                   of Plaintiff. Dr. Pillarsetty’s testimony is relevant to
                                   establish that Plaintiff was not subject to
                                   discriminatory or hostile work conditions or
                                   unwanted physical contact, to demonstrate the
                                   Center’s appropriate, adequate, and good-faith
                                   investigation of and response to Plaintiff’s
                                   complaints, and Defendants’ legitimate non-
                                   retaliatory and non-discriminatory reason for
                                   termination.
2   Steven M. Larson   In person   Defendant Dr. Larson was head of the Steven Larson
                                   Lab, where Plaintiff worked throughout her
                                   employment at the Center. Dr. Larson monitored
                                   Plaintiff’s job performance, observed interactions
                                   between Plaintiff and Defendant Pillarsetty, observed
                                   interactions between Defendant Pillarsetty and other
                                   colleagues, coauthored work with Plaintiff,
                                   participated in the decision to terminate Plaintiff’s
                                   employment, received complaints from Plaintiff, and
                                   participated in the Center’s investigation of
                                   Plaintiff’s complaints. Dr. Larson will testify to
                                   Plaintiff’s performance deficiencies, to Defendant
                                   Pillarsetty’s non-discriminatory and non-harassing
                                   treatment of Plaintiff, to the substance of Plaintiff’s
                                   complaints to him and his response to those
                                   complaints, to the Center’s legitimate non-retaliatory
                                   and non-discriminatory reason for terminating
                                   Plaintiff, to the Center’s investigation of Plaintiff’s
                                   complaints, and to the Center’s fair attribution of
                                   authorial credit to Plaintiff. Dr. Larson’s testimony
                                   is relevant to demonstrate the Center’s appropriate,
                                   adequate, and good faith investigation of Plaintiff’s
                                   complaints, to demonstrate that Plaintiff was not
                                   subject to discriminatory or hostile work conditions,
                                   to demonstrate Defendants’ legitimate
                                   nondiscriminatory reason for termination, and to
                                   demonstrate the absence of retaliatory animus
                                   against Plaintiff.
3   Ushma Neill        In person   Dr. Neill was Vice President of Scientific Education
                                   and Training at the Center during Plaintiff’s



                                      - 12 -
                                   employment. Dr. Neill received complaints and
                                   concerns from Plaintiff. Dr. Neill will testify to the
                                   substance of Plaintiff’s complaints to her and of her
                                   response to those complaints. Dr. Neill’s testimony
                                   is relevant to demonstrate the Center’s appropriate,
                                   adequate, and good faith response to Plaintiff’s
                                   complaints and to demonstrate the absence of
                                   retaliatory animus against Plaintiff.
4   April Due          In person   Ms. Due was Assistant to Defendant Dr. Larson
                                   during Plaintiff’s employment at the Center. Ms.
                                   Due observed interactions between Plaintiff and
                                   Defendant Pillarsetty and arranged meetings between
                                   Plaintiff and Defendant Larson. Ms. Due will testify
                                   to the substance of Plaintiff’s complaints and to
                                   Defendant Pillarsetty’s non-discriminatory and non-
                                   harassing treatment of Plaintiff. Ms. Due’s
                                   testimony is relevant to demonstrate the Center’s
                                   appropriate, adequate, and good faith response to
                                   Plaintiff’s complaints and to demonstrate that
                                   Plaintiff was not subject to discriminatory or hostile
                                   conditions at work.
5   Thomas Magaldi     In person   Mr. Magaldi was Manager of the Center’s Office of
                                   Career and Professional Development during
                                   Plaintiff’s employment at the Center. Mr. Magaldi
                                   received complaints and concerns from Plaintiff.
                                   Mr. Magaldi will testify to the substance of
                                   Plaintiff’s complaints to him and his response. Mr.
                                   Magaldi’s testimony is relevant to demonstrate the
                                   Center’s appropriate, adequate and good faith
                                   response to Plaintiff’s complaints and to demonstrate
                                   the absence of retaliatory animus against Plaintiff.
6   Roselinda Herard   In person   Ms. Severin was the Manager of Departmental Funds
    Severin                        of the Center’s Radiology Research Labs during
                                   Plaintiff’s employment. Ms. Severin was involved in
                                   addressing Plaintiff’s pattern of unauthorized
                                   absences, observed interactions between Plaintiff and
                                   Defendant Pillarsetty, was contemporaneously
                                   informed of the decision to terminate Plaintiff’s
                                   employment and participated in communicating that
                                   decision to Plaintiff. Ms. Severin will testify to the
                                   Plaintiff’s performance deficiencies, to Defendant
                                   Pillarsetty’s non-discriminatory and non-harassing
                                   treatment of Plaintiff, and to Defendants’’ reason for
                                   terminating Plaintiff. Ms. Severin’s testimony is
                                   relevant to demonstrate Defendants’ legitimate, non-
                                   discriminatory and non-retaliatory reason for



                                      - 13 -
                                  termination and to demonstrate that Plaintiff was not
                                  subject to discriminatory or hostile conditions at
                                  work.
7   Maria Fernandez   In person   Ms. Fernandez was a Human Resources Business
                                  Partner at the Center during Plaintiff’s employment.
                                  Ms. Fernandez investigated Plaintiff’s complaints on
                                  behalf of the Center. Ms. Fernandez will testify to
                                  the substance of Plaintiffs complaints and to the
                                  method and conclusions of her investigations into
                                  those complaints. Ms. Fernandez’ testimony is
                                  relevant to demonstrate the Center’s appropriate,
                                  adequate and good faith investigation of Plaintiff’s
                                  complaints and to demonstrate the absence of
                                  retaliatory animus against Plaintiff.
8   Darren Veach      In person   Dr. Veach worked in Defendant Larson’s lab during
                                  Plaintiff’s employment at the Center. Dr. Veach
                                  interacted extensively with Plaintiff and frequently
                                  discussed with Plaintiff her interpersonal and
                                  scientific difficulties at work, observed interactions
                                  between Plaintiff and Defendant Pillarsetty, and
                                  observed interactions between Defendant Pillarsetty
                                  and other colleagues. Dr. Veach will testify to
                                  Plaintiff’s performance deficiencies, to Plaintiff’s
                                  deficient interpersonal skills, to Plaintiff’s distorted
                                  perception of interactions with others, to Defendant
                                  Pillarsetty’s non-discriminatory and non-harassing
                                  treatment of Plaintiff and other colleagues, to
                                  Plaintiff’s failure to report complaints regarding
                                  sexual harassment or gender discrimination, and to
                                  the decline in Plaintiff’s physical and mental health
                                  following a bout of dengue fever. Dr. Veach’s
                                  testimony is relevant to demonstrate Defendants’
                                  legitimate, non-discriminatory and non-retaliatory
                                  reason for termination, to demonstrate that Plaintiff
                                  was not subject to discriminatory or hostile
                                  conditions at work, and to demonstrate the existence
                                  of alternative causes of the mental and emotional
                                  harms Plaintiff has allegedly experienced.
9   Philip Watson     In person   Dr. Watson worked as a researcher at the Center
                                  during Plaintiff’s employment. Dr. Watson observed
                                  Plaintiff’s work performance, counseled Plaintiff on
                                  her work and shared his views on Plaintiff’s work
                                  with Dr. Steven Larson. Dr. Watson will testify to
                                  Plaintiff’s performance deficiencies, to her unethical
                                  use of data, and to the concerns he expressed to Dr.
                                  Larson regarding Plaintiff’s performance. Dr.



                                     - 14 -
                                 Watson’s testimony is relevant to demonstrate
                                 Defendants’ legitimate, nondiscriminatory and non-
                                 retaliatory reason for termination.
10   Stuart B.       In person   Dr. Kleinman conducted a forensic psychiatric
     Kleinman                    evaluation of Plaintiff. Dr. Kleinman discussed
                                 extensively with Plaintiff her psychiatric history,
                                 alleged traumas, and perceptions of Defendant
                                 Pillarsetty and Defendant MSKCC. Dr. Kleinman’s
                                 testimony is relevant to demonstrate that the alleged
                                 discrimination which Plaintiff reported did not
                                 produce the associated psychiatric disorder Plaintiff
                                 claims to have.
11   Sarah Cheal     In person   Dr. Cheal worked in the Larson Lab during
                                 Plaintiff’s employment. Dr. Cheal extensively
                                 interacted with Plaintiff, coauthored work with
                                 Plaintiff, observed Plaintiff’s performance, and
                                 discussed with Plaintiff her interpersonal and
                                 scientific challenges at work. Dr. Cheal also
                                 observed interactions between Plaintiff and
                                 Defendant Pillarsetty and between Defendant
                                 Pillarsetty and other colleagues. Dr. Cheal will
                                 testify to Defendant Pillarsetty’s non-discriminatory
                                 and non-harassing treatment of Plaintiff and other
                                 colleagues, to Plaintiff’s performance deficiencies, to
                                 the substance of Plaintiff’s complaints regarding
                                 work, and to the Center’s equitable attribution of
                                 authorship credit to Plaintiff. Dr. Cheal’s testimony
                                 is relevant to demonstrate that Plaintiff was not
                                 subject to discriminatory or hostile conditions at
                                 work, to demonstrate the absence of retaliatory
                                 animus toward Plaintiff, and to demonstrate
                                 Defendants’ legitimate, non-discriminatory and non-
                                 retaliatory reason for termination.
12   Alexander       In person   Dr. Bolaender worked as a Research Scholar at the
     Bolaender                   Center in the Gabriela Chiosis Lab during Plaintiff’s
                                 employment. Dr. Bolaender interacted extensively
                                 with Plaintiff and frequently discussed with Plaintiff
                                 her interpersonal and scientific difficulties at work,
                                 observed interactions between Plaintiff and
                                 Defendant Pillarsetty, and observed interactions
                                 between Defendant Pillarsetty and other colleagues.
                                 Dr. Bolaender will testify to Plaintiff’s performance
                                 deficiencies, to Plaintiff’s deficient interpersonal
                                 skills, and to Plaintiff’s distorted perception of
                                 interactions with others.
13   Ryan Lemanski   In person   Mr. Lemanski worked at the Center as Assistant to



                                    - 15 -
                                  Ms. Maria Fernandez during Plaintiff’s employment
                                  at the Center. Mr. Lemanski had contemporaneous
                                  information regarding Ms. Fernandez’ investigation
                                  into complaints made by Plaintiff. Mr. Lemanski
                                  will testify as to the substance of Plaintiff’s
                                  complaints and to the method and conclusions of Ms.
                                  Fernandez’ investigations into those complaints. Mr.
                                  Lemanski’s testimony is relevant to demonstrate the
                                  Center’s appropriate, adequate and good faith
                                  investigation of Plaintiff’s complaints, and to
                                  demonstrate the absence of retaliatory animus
                                  against Plaintiff.
14   Amy Rampoldt     In person   Ms. Rampoldt worked at the Center as Vice
                                  President, Human Resources Business Partners
                                  during Plaintiff’s employment at the Center. Ms.
                                  Rampoldt was contemporaneously informed of
                                  complaints made by Plaintiff, of the Center’s
                                  investigation into those complaints, and of the
                                  decision to terminate Plaintiff. Ms. Rampoldt will
                                  testify to the Center’s legitimate, non-retaliatory and
                                  non-discriminatory reasons for termination. Ms.
                                  Rampoldt’s testimony is relevant to demonstrate
                                  Defendants’ legitimate, non-discriminatory and non-
                                  retaliatory reason for termination.
15   Cindi Thaw       In person   Ms. Thaw worked at the Center as a Human
                                  Resources Business Partner during Plaintiff’s
                                  employment. Ms. Thaw was contemporaneously
                                  informed of complaints made by Plaintiff, of the
                                  Center’s investigation into those complaints, and of
                                  the decision to terminate Plaintiff. Ms. Thaw will
                                  testify to the Center’s legitimate, non-retaliatory and
                                  non-discriminatory reasons for termination. Ms.
                                  Thaw’s testimony is relevant to demonstrate
                                  Defendants’ legitimate, non-discriminatory and non-
                                  retaliatory reason for termination.
16   Hilda Figueroa   In person   Dr. Figueroa worked at the Center as Administrator,
                                  Academic Administration during Plaintiff’s
                                  employment at the Center. Dr. Figueroa was
                                  contemporaneously informed of complaints made by
                                  Plaintiff, of the Center’s investigation into those
                                  complaints, and of the decision to terminate Plaintiff.
                                  Dr. Figueroa will testify to the Center’s legitimate,
                                  non-retaliatory and non-discriminatory reasons for
                                  termination. Dr. Figueroa’s testimony is relevant to
                                  demonstrate Defendants’ legitimate, non-
                                  discriminatory and non-retaliatory reason for



                                     - 16 -
                                   termination.
17   Teja Kalidindi    In person   Mr. Kalidindi worked in Defendant Larson’s lab
                                   during Plaintiff’s time at the Center and was
                                   supervised by Defendant Pillarsetty. Mr. Kalidindi
                                   observed Plaintiff’s work performance and
                                   Defendant Pillarsetty’s treatment of Plaintiff and
                                   other persons under his supervision and had general
                                   knowledge of Defendant Pillarsetty’s practices as a
                                   supervisor.
18   Kishore           In person   Mr. Gangangari worked in Defendant Larson’s lab
     Gangangari                    during Plaintiff’s time at the Center and was
                                   supervised by Defendant Pillarsetty. Mr. Gangangari
                                   observed Plaintiff’s work performance and
                                   Defendant Pillarsetty’s treatment of Plaintiff and
                                   other persons under his supervision and had general
                                   knowledge of Defendant Pillarsetty’s practices as a
                                   supervisor.
19   Mitesh Patel      In person   Mr. Patel worked in Defendant Larson’s lab during
                                   Plaintiff’s time at the Center. Mr. Patel observed
                                   Plaintiff’s work performance and Defendant
                                   Pillarsetty’s treatment of Plaintiff and other persons
                                   under his supervision and had general knowledge of
                                   Defendant Pillarsetty’s practices as a supervisor.
20   Rekha Soni        In person   Ms. Soni worked at the Center in Raju Chaganti Lab
                                   during Plaintiff’s employment at the Center . In an
                                   email dated September 9, 2018 (MS_0000439),
                                   Plaintiff alleged to Ms. Maria Fernandez that Ms.
                                   Soni had knowledge of interactions between Plaintiff
                                   and Defendant Pillarsetty.
21   Mayur Gadiya      In person   Ms. Gadiya worked at the Center during Plaintiff’s
                                   employment at the Center. In an email dated
                                   September 9, 2018 (MS_0000439), Plaintiff alleged
                                   to Ms. Maria Fernandez that Ms. Gadiya had
                                   knowledge of interactions between Plaintiff and
                                   Defendant Pillarsetty.
22   Valerie Longo     In person   Ms. Longo worked in Defendant Larson’s lab during
                                   Plaintiff’s employment at the Center. In an email
                                   dated September 9, 2018 (MS_0000439), Plaintiff
                                   alleged to Ms. Maria Fernandez that Ms. Longo had
                                   knowledge of interactions between Plaintiff and
                                   Defendant Pillarsetty.
23   Susanne Kossatz   In person   Dr. Kossatz worked at the Center in the Thomas
                                   Reiner Lab during Plaintiff’s employment at the
                                   Center. In an email dated September 9, 2018
                                   (MS_0000439), Plaintiff alleged to Ms. Maria
                                   Fernandez that Dr. Kossatz had knowledge of



                                      - 17 -
                                           interactions between Plaintiff and Defendant
                                           Pillarsetty.
24       Brandon              In person    Dr. Nemieboka worked at the Center in the Jason
         Nemieboka                         Lewis Lab during Plaintiff’s employment at the
                                           Center. In an email dated September 9, 2018
                                           (MS_0000439), Plaintiff alleged to Ms. Maria
                                           Fernandez that Dr. Nemieboka had knowledge of
                                           interactions between Plaintiff and Defendant
                                           Pillarsetty.
25       Sai Kiran Sharma     In person    Ms. Sharma worked at the Center in the Jason Lewis
                                           Lab during Plaintiff’s employment at the Center. In
                                           an email dated September 9, 2018 (MS_0000439),
                                           Plaintiff alleged to Ms. Maria Fernandez that Ms.
                                           Sharma had knowledge of interactions between
                                           Plaintiff and Defendant Pillarsetty.
26       Claudia              In person    Dr. Gravekamp supervised Plaintiff at the Albert
         Gravekamp                         Einstein College of Medicine and had direct
                                           interactions with Plaintiff. Dr. Gravekamp will
                                           testify to Plaintiff’s preexisting mental and emotional
                                           problems, to her deficient scientific skills and
                                           knowledge, to her deficient interpersonal skills, and
                                           to her distorted view of interactions with others. Dr.
                                           Gravekamp’s testimony is relevant to demonstrate
                                           Defendants’ legitimate, non-discriminatory and non-
                                           retaliatory reason for termination and to demonstrate
                                           the existence of alternative causes of the mental and
                                           emotional harms Plaintiff has allegedly experienced.


       I.      DEPOSITION TESTIMONY

       Defendants will use deposition transcripts for cross-examination and impeachment

purposes only.    Plaintiff has designated certain pages from Dr. Chloe Goldstein’s (“Dr.

Goldstein”) deposition transcript as an exhibit (see P. Ex. 5) in her case-in-chief. Defendants

object to Plaintiff’s use of Dr. Goldstein’s deposition transcript in her case-in-chief as Plaintiff

has not shown that Dr. Goldstein is an unavailable witness under Rule 32(a)(4) of the Federal

Rules of Civil Procedure. Defendants additionally object on the basis of unfair prejudice and

hearsay under Rules 403 and 802, respectively, of the Federal Rules of Evidence.




                                               - 18 -
         J.       EXHIBITS

         1.       Exhibits to be Offered by Plaintiff

P. Ex.        Description                                                    Objection(s)
              LOR by Dr. J. Muscher for MSKCC
1             SINGH_000800-3
              LOR by Dr. D. Matthes
2             SINGH_000804-5
              LOR by Dr. C. Gravekamp
3             SINGH_000806-7
              LOR by Dr. S. Porcelli for MSKCC
4             SINGH_000808-9
5             Dr. Chloe Goldstein Deposition Transcript (Pages 81-87)        *
6             Email chain Dr. Larson with attachment [MS_0000001-15]         **
7             Email chain KP with attachment EGFR [MS_0000016-42]            **
8             Email chain KP with attachment-PSMA [MS_0000043-55]            **
9             Email chain April Due with attach [MS_0000056-62]              **
10            Email chain KP with attachment-EGFR progress [MS_0000063-72]   **
11            Email chain KP -PC3-PIP (PSMA) [MS_0000073-77]                 **
              Email chain KP
12            [MS_0000078-80]                                                **
13            Email chain Roselinda [MS_0000081-83]                          **
              HR Manual MSKCC
14            [MS_0000084-372]                                               **
15            Email chain Roselinda [MS_0000404]                             **
               Email chain KP, Teja, MS_PSMA
16            [MS_0000405-409]                                               *
              Mentorship KP and MS
17            [MS_0000475]                                                   **
              Email chain KP, MS_EGFR
18            [MS_0000410]                                                   **
19            Email chain Maria F, MS [MS_0000411-412]                       **
              Email chain Larson, MS_
20            [MS_0000413]                                                   **
              Email chain Larson, KP_
21            [MS_0000476]                                                   **
              Email chain Maria F, MS_
22            [MS_0000414]
              Email chain KP, MS
23            [MS_0000417-419]                                               **
              Email chain Larson, MS
24            [MS_0000420]                                                   **
              Email chain Lab KP, MS, Teja
25            [MS_0000423-426]                                               *



                                                  - 19 -
     Email chain Jose, MS-Visa
26   [MS_0000427-438]                                  *
     Email chain Maria, MS-
27   [MS_0000444-448]                                  *
     Employee agreement
28   [MS_0000477-556]                                  **
     Investigation Maria, MS
29   [MS_0000559-562]                                  *
     Email chain Maria, MS-
30   [MS_0000563-591]
     Email chain KP, MS-
31   [MS_0000592]
     Email chain April Due, MS
32   [MS_0000602-603]                                  **
     Email chain Larson, KP
33   [MS_0000604]                                      **
     Email chain Roselinda, KP,Hilda
34   [MS_0000609-610]                                  **
     Termination documents MS
35   [MS_0000630-709]                                  *
     Email/ AECOM Dr. C Gravekamp
36   MS_0002755-MS_0002801                             *
     Email chain Dr. C Gravekamp
37   MS_0002842-MS_0002870
     Email chain Larson, A Due, S Cheal
38   MS_0000990-MS_0000995                             *
     Email chain A Due, Roselinda, Maria
39   MS_0000998-MS_0000999                             **
     Email chain A Due, Larson, KP, Mary
40   MS_0001002-MS_0001007                             *
     Email chain A Due, Alba
41   MS_0001008-MS_0001010
     Email chain A Due, Lab meeting
42   MS_0001011-MS_0001012                             **
     Email chain A Due, Roselinda
43   MS_0001013-MS_0001014                             **
     Email chain A Due, Larson, MS, Maria, Roselinda
44   MS_0001015-MS_0001025                             *
     Email chain A Due, MS
45   MS_0001026 -MS_0001027                            **
     Email chain A Due, Elsie
46   MS_0001028 -MS_0001031                            *
     Email chain A Due, Roselinda, KP
47   MS_0001032 -MS_0001037                            *
     Email chain A Due, Larson, MS
48   MS_0001038 -MS_0001041                            *


                                      - 20 -
     Email chain A Due, Josh, Maria F
49   MS_0001042 -MS_0001053
     Email chain A Due, Josh, Maria F
50   MS_0001042 -MS_0001050
51   Email chain Dr. Larson, April Due MS_0001051- MS_0001059     *
52   Email chain April D, MS, Meeting SL MS_0001060- MS_0001062
53   Email chain April D, Lab Meeting SL MS_0001063- MS_0001068
54   Email chain April D, MS, Meeting SL MS_0001069               **
55   Email chain Dr. Larson, April Due MS_0001070 - MS_0001072    *
56   Email chain Dr. Larson, April Due MS_0001073 - MS_0001076    *
57   Email chain Dr. Larson, April Due MS_0001077 - MS_0001088    *
58   Email chain Dr. Larson, April Due MS_0001089- MS_0001103     *
59   Email chain KP , April Due MS_0001104- MS_0001117            *
60   Email chain April D, Larson, MS MS_0001118                   **
61   Email chain Dr. Larson, April Due MS_0001119- MS_0001135     *
62   Email chain Dr. Larson, April Due MS_0001141_ MS_0001146
63   Email chain April D--Lab MS_0001177- MS_0001187              *
64   Email chain April D--Lab MS_0001200- MS_0001203              *
65   Email chain Sarah C, S Larson MS_0001219/ MS_0001236
66   Email chain Dr. Larson, Ms Due ,KP MS_0001237- MS_0001272    *
67   Email chain Dr. Larson, Ms Due ,KP MS_0001273- MS_0001274    *
68   Email chain Dr. Larson, Mount Sinai MS_0001275- MS_0001283   *
69   Email chain Larson, Sarah C, Leah MS_0001284- MS_0001491     *
70   Email chain MS, Aprils D ,KP MS_0001492- MS_0001733
     Biosketch Dr. Larson, KP ,
     Email Maria F, KP
71   MS_0001734- MS_0002283
72   Email chain Dr. Larson, Ms Due ,KP MS_0002301- MS_0002349
73   Email chain Dr. Larson, Ms Due ,KP MS_0002367- MS_0002412
     Email chain Dr. Larson, Ms Due ,KP MS_0002424- MS_0002451/
74   MS_0002418                                                   *
75   Email chain Dr. Larson, Ms Due ,KP MS_0002462- MS_0002482
76   Email chain Dr. Larson, Ms Due ,KP MS_0002491- MS_0003795    *
77   Email chain Dr. Larson, Ms Due ,KP MS_0003883- MS_0004295    *
     Report Dr. Kleinman
78   MS_0004253- MS_0004156
79   MSKCC data and polices MS_0000002- MS_0000373
80   MSKCC polices and emails MS_0000374- MS_0000624
81   MSKCC polices and emails MS_0000625                          *
     Dr. KP LOR
82   MS_0004157- MS_0004166                                       **
     Text
83   MS_0004167- MS_0004168                                       *
     Email chain April due, Dr. Larson
84   MS_0001008- MS_0001010                                       *



                                   - 21 -
      Email Chain 7/ 6/ 2016-10/2016
85    MS_0001013- MS_0001055                            *
      Email Chain 6/30/16
86    MS_0001056- MS_0001062
      Email chain April due, Dr. Larson
87    MS_0001069- MS_0001076                            *
      Email chain April due, Dr. Larson
88    MS_0001102- MS_0001103
      Email chain April due, Dr. Larson
89    MS_0001118
      Email chain April due, Dr. Larson
90    MS_0001132- MS_0001135
      Email chain April due, Dr. Larson
91    MS_0001145- MS_0001146                            *
      Email chain April due, Dr. Larson
92    MS_0001145- MS_0001146
      Email chain April due, Dr. Larson
93    MS_0001177- MS_0001179
      Email chain April due, Roselinda
94    MS_0001508- MS_0001511
      Email chain April due, Roselinda
95    MS_0001513- MS_0001607
      Email chain April due, Roselinda
96    MS_0001608- MS_0001611
      Email chain April due, Roselinda
97    MS_0001612- MS_0001635                            *
      Email chain April due, Roselinda
98    MS_0001641- MS_0001645                            *
      Email chain Roselinda CMR
99    MS_0001646- MS_0001671                            *
      Email chain Roselinda CMR
100   MS_0001713- MS_0001723                            *
      Email chain Roselinda CMR
101   MS_0001752- MS_0001761                            *
      Email chain Roselinda CMR
102   MS_0001774- MS_0001808
      Email chain Roselinda CMR
103   MS_0001823
      Email chain Roselinda
104   MS_0001838- MS_0002283
      Email chain MS, KP,
      MS_0002301-MS_0002349/ MS_0002367 --MS_0002412/
      MS_0002418-MS_0002419/
      MS_0002424-MS_0002436/
      MS_0002437-MS_0002447/
105   MS_0002448-MS_0002451/                            *


                                  - 22 -
      MS_0002463-MS_0002468/
      MS_0002476- MS_0002482/
      MS_0002491- MS_0002640/
      MS_0002641-MS_0004156
      Gautam /KP
106   MS_0002504-2506                          *
      Email Chain Dr. KP
107   MS_0005725-MS_0005756
      LOR
      MS_0004157-MS_0004166
108   MS_0005788-MS_0005820
      HR Documents
109   MS_0004157—MS_0004252
      Dr. Larson letter
110   SINGH_0000007-SINGH_0000009              *
      Email Chain KP and MS
111   SINGH_0000010-SINGH_0000012
      Email Chain Dr. Chaudhary and MS
112   SINGH_0000014-SINGH_0000032              **
      Email Chain Gregory D. and MS
113   SINGH_0000033-SINGH_0000036              *
      Email Chain Maria Fernadiz. and MS
114   SINGH_0000037-SINGH_0000063              *
      Email Chain April Due and MS
115   SINGH_0000064-SINGH_0000067
      Email April Due-Meeting
116   SINGH_0000068-SINGH_0000070
      Email April Due-MS
117   SINGH_0000071-SINGH_0000099
      Email April Due-attachment
118   SINGH_0000100-SINGH_0000119
      Email April Due-MS
119   SINGH_0000120-SINGH_0000134
      Dr. Larson Mentorship plan for MS
120   SINGH_0000135-SINGH_0000136
      Dr. Larson LOR for PCF 2016
121   SINGH_0000141-SINGH_0000143
      Email chain April Due PCF 2016
122   SINGH_0000144-SINGH_0000145
      Dr. Larson LOR for CMINT 2015
123   SINGH_0000146-SINGH_0000148
      Email chain April Due PCF 2016
124   SINGH_0000149
      Dr. Larson Mentorship plan for MS
125   SINGH_0000150-SINGH_0000159
126   Email chain April Due PCF 2016


                                      - 23 -
      SINGH_0000160-SINGH_0000161
      Dr. Larson Mentorship plan for MS
127   SINGH_0000162-SINGH_0000163
      Email chain April Due 2015-2016
129   SINGH_0000164-SINGH_0000210
      Dr. Larson LOR
130   SINGH_0000211-SINGH_0000213
      Email chain April Due 2015-2016
131   SINGH_0000214-SINGH_0000233             *
      Email chain Lauren
132   SINGH_0000234-SINGH_0000265
      Email chain Claudia
133   SINGH_0000266
      Email chain Lauren
134   SINGH_0000267-SINGH_0000275
      Email chain John
135   SINGH_0000276-SINGH_0000278
      Email chain Lauren
136   SINGH_0000279-SINGH_0000287
      Email chain John
137   SINGH_0000288-SINGH_0000304
      Email chain Dr. Matthes
138   SINGH_0000305-SINGH_0000347
      Email chain Adam Cohen
139   SINGH_0000348-SINGH_0000354             *
      Email chain Denise
140   SINGH_0000355-SINGH_0000359             **
      Email chain Catherine
141   SINGH_0000360 & SINGH_0000356
      Email chain KP
142   SINGH_0000361-SINGH_0000461             *
      Email chain Emy
143   SINGH_0000462-SINGH_0000470             *
      Email chain Watson
144   SINGH_0000471-SINGH_0000477             *
      Email chain Dr. Larson
145   SINGH_0000479-SINGH_0000486             *
      Email chain Dr. David G
146   SINGH_0000487-SINGH_0000455
      Email chain KP
147   SINGH_0000560-SINGH_0000639
      Email chain Evelyn
148   SINGH_0000640-SINGH_0000648             *
      Email chain April Due
149   SINGH_0000649-SINGH_0000653             **
150   Email chain Maria Fernadiz              *


                                     - 24 -
      SINGH_0000654-SINGH_0000706
      Email chain KP
151   SINGH_0000708-SINGH_0000809         *
      Email chain Enrico
152   SINGH_0000811-SINGH_0000815         *
      Email chain Maria Fernadiz
153   SINGH_0000816-SINGH_0000818         **
      Email chain KP
154   SINGH_0000819-SINGH_0000842
      Email chain Wayne
155   SINGH_0000844-SINGH_0000845         **
      Email chain April Due
156   SINGH_0000846- SINGH_0000848        *
      Email chain KP
157   SINGH_0000849-SINGH_0000861         *
      Email chain Hilda F
158   SINGH_0000862-SINGH_0000874         *
      Email chain KP
159   SINGH_0000875-SINGH_0000936         *
      Email chain Dr. Guido Wendel
160   SINGH_0000937-SINGH_0000943         *
      Email chain Mayur
161   SINGH_0000945-SINGH_0000950         *
      Email chain KP and Lab
162   SINGH_0000951-SINGH_0001016         *
      Email chain Roselinda
163   SINGH_0001029-SINGH_0001111
      Email chain David G
164   SINGH_0001112-SINGH_0001190
      Email chain KP
165   SINGH_0001191-SINGH_0001211         *
      Email chain Maria Fernadez
166   SINGH_0001212-SINGH_0001216         *
      Email chain Maria KP
167   SINGH_0001217-SINGH_0001267
      Email chain Sho Fujisawa
168   SINGH_0001268-SINGH_0001273         *
      Email chain P. Williams
169   SINGH_0001274-SINGH_0001283         *
      Email chain Dr. P. Watson
170   SINGH_0001284-SINGH_0001365         *
      Email chain KP
171   SINGH_0001366-SINGH_0001497         *
      Email chain MSKCC
172   SINGH_0001498-SINGH_0001767
173   Email chain Roselinda, Maria        *


                                 - 25 -
      SINGH_0001768-SINGH_0001815
      Email chain Adam Cohen
174   SINGH_0001817-SINGH_0001821              *
      Email chain Weinjing
175   SINGH_0001822-SINGH_0001827              *
      Email chain Dr. Sarah Cheal
176   SINGH_0001828-SINGH_0001837              *
      Email chain Dr. Gautam Chakroborty
177   SINGH_0001838-SINGH_0001899              *
      Email chain KP, Teja
178   SINGH_0001900-SINGH_0001925              *
      Email chain Roselinda, David G
179   SINGH_0001936-SINGH_0001992              *
      Email chain Patricia W
180   SINGH_0001994-SINGH_0002003              *
      Email chain Joanne
181   SINGH_0002005-SINGH_0002008              *
      Email chain Dr. S Cheal
182   SINGH_0002010-SINGH_0002037              *
      Email chain Elker
183   SINGH_0002051_SINGH_0002053              *
      Email chain April Due
184   SINGH_0002055_SINGH_0002090              *
      Email chain Kara, Desiree
185   SINGH_0002092_SINGH_0002095              *
      Email chain Ryan, Darren
186   SINGH_0002097_SINGH_0002099
      Email chain Goutam
187   SINGH_0002102_SINGH_0002114              *
      Email chain Leah
188   SINGH_0002116_SINGH_0002148              *
      Email chain Balu
189   SINGH_0002149_SINGH_0002157              *
      Email chain Balu
190   SINGH_0002149_SINGH_0002157
      Email chain Vanden
191   SINGH_0002161_SINGH_0002165              *
      Email chain KP, Darren, Blesida
192   SINGH_0002168_SINGH_0002412
      Email chain Yevgeniy
193   SINGH_0002416_SINGH_0002418              *
      Email chain Andrea
194   SINGH_0002419_SINGH_0002435              *
      Email chain Dr. S Cheal
195   SINGH_0002436_SINGH_0002442
196   Email chain Phil W                       *


                                      - 26 -
      SINGH_0002450_SINGH_0002460
      Email chain April Due
197   SINGH_0002462_SINGH_0002536             *
      Email chain Evan, Vitaly
198   SINGH_0002537_SINGH_0002540             *
      Email chain Giancotti, Sean
199   SINGH_0002541_SINGH_0002562             *
      Email chain Kevin
200   SINGH_0002563_SINGH_0002573             *
      Email chain Adam, Patricia, Jose
201   SINGH_0002574_SINGH_0002580             *
      Email chain Leah
202   SINGH_0002581_SINGH_0002585             *
      Email chain S Cheal
203   SINGH_0002586_SINGH_0002588             *
      Email chain KP
204   SINGH_0002589_SINGH_0002597             *
      EEOC
205   SINGH_0002598_SINGH_0002652             *
      MLS documents
206   SINGH_0002653_SINGH_0002665
      Housing
207   SINGH_0002666_SINGH_0002754
      Gas leakage 2012
      SINGH_0002755_SINGH_0002782
      SINGH_0002784_SINGH_0002786
      SINGH_0002790_SINGH_0002801
208   SINGH_0002842_SINGH_0002870
      Email Frank G
209   SINGH_0002783_SINGH_0002782
      Email Claudia G
210   SINGH_0002787_SINGH_0002789             **
      MSKCC Incident
211   SINGH_0002802                           *
      J1 documents
212   SINGH_0002803_SINGH_0002815             *
      Federal court document
213   SINGH_0002816_SINGH_0002841             *
      Housing court document
      SINGH_0002871_SINGH_0002882
214   SINGH_0002890_SINGH_0002906
      MSKCC/SKI Post doc
      SINGH_0002907_SINGH_0002915
215   SINGH_0003597_SINGH_0003605             *
      MS Visa documents
216   SINGH_0002916_SINGH_0002920             *


                                     - 27 -
      DOD grant review
      SINGH_0002921_SINGH_0002932
217   SINGH_0003639_SINGH_0003645
      Email Chain KP
218   SINGH_0002933_SINGH_0002972              *
      Email Chain April Due
219   SINGH_0002973_SINGH_0002979              **
      Email Chain KP for M. Fernadez
220   SINGH_0002980_SINGH_0003000              *
      HR policy
221   SINGH_0003001_SINGH_0003314              *
      Separation agreement
222   SINGH_0003315_SINGH_0003322              **
      Email chain Roselinda
223   SINGH_0003323                            **
      Email chain Dr. Larson
224   SINGH_0003324                            **
      Email chain KP
225   SINGH_0003325_SINGH_0003331              *
      Email chain Maria, Jason
226   SINGH_0003332_SINGH_0003333              **
      Email chain KP
227   SINGH_0003334_SINGH_0003335              *
      Email chain KP for M Fernadez
228   SINGH_0003336_SINGH_0003339              *
      Email chain Dr. Larson
229   SINGH_0003340                            **
      Email chain KP, Teja
230   SINGH_0003341_SINGH_0003344              *
      Email chain Jose, Patricia
231   SINGH_0003345_SINGH_0003356              *
      Email chain Maria F
232   SINGH_0003357_SINGH_0003358              **
      Email chain KP, David
233   SINGH_0003359_SINGH_0003360              *
      Email chain Katherine
234   SINGH_0003361                            **
      Email chain Maria
235   SINGH_0003362_SINGH_0003367              *
      Employee Agreement MS 2014
236   SINGH_0003368_SINGH_0003447              *
      Email chain KP
237   SINGH_0003448                            **
      Investigation summary M. Fernadez
238   SINGH_0003449_SINGH_0003451              **
239   Email chain M. Fernadez, Kishore         *


                                      - 28 -
      SINGH_0003452_SINGH_0003514
      Hosing court documents
      SINGH_0003515_SINGH_0003581
      SINGH_0003594_SINGH_0003596
      SINGH 0003627
      SINGH_0003657_SINGH_0003711
      SINGH_0003801_SINGH_0003813
      SINGH_0003828-SINGH_0003836
      SINGH_0003850-SINGH_0004013
240   SINGH_0004032-SINGH_0004100
      Police complaint San Francisco
241   SINGH_0003582_SINGH_0003583
      Letter to Congresswoman NYC
242   SINGH_0003591_SINGH_0003593
      LOR
243   SINGH_0003606_SINGH_0003614
      Email Chain KP, Mala, Adam Cohen
244   SINGH_0003615_SINGH_0003616            **
      LOR
245   SINGH_0003617_SINGH_0003619            **
      Letter from Sakhi
246   SINGH_0003620_SINGH_0003621
      Biosketch Giancotti
247   SINGH_0003622_SINGH_0003626
      LOR
248   SINGH_0003628_SINGH_0003630            **
      Core facility
249   SINGH_0003631_SINGH_0003638            *
      Employee assistance program
250   SINGH_0003646_SINGH_0003656            *
      Animal facility
251   SINGH_0003712_SINGH_0003714            *
      H1B filing MS
      SINGH_0003715_SINGH_00037774
252   SINGH_0003825
      MSKCC work life
253   SINGH_0003775_SINGH_00037790
      Email chain KP and job hire
      SINGH_0003791_SINGH_0003800
      SINGH_0003814_SINGH_0003820
254   SINGH_0003826- SINGH_0003827           *
      Email chain KP and job hire
      SINGH_0003791_SINGH_0003800
255   SINGH_0003844_SINGH_0003849            *
      LOR KP 2016
256   SINGH_0003824                          **


                                    - 29 -
      Email chain KP and job hire
257   SINGH_0003791_SINGH_0003800
      LOR KP
258   SINGH_0003837_SINGH_0003843                           *
      LOR Larson, KP
      SINGH_0004014_SINGH_0004027
      SINGH_0004029_SINGH_0004031
259   SINGH_0004101_SINGH_0004104                           *
      Federal Court documents
260   SINGH_0004157_SINGH_0004210
      Medical records
      SINGH_0004214_SINGH_0004584
      SINGH_0004590_SINGH_0004594
261   SINGH_004681
      FMLA-MSKCC
262   SINGH_0004598_SINGH_0004607                           *
      Medical-metropolitan hospital
      SINGH_0004616_SINGH_0004617
      SINGH_0004620_SINGH_0004639
      SINGH_0004750_SINGH_0004769
263   SINGH_0004773_SINGH_0004776
      MSKCC records job MS
264   SINGH_0004678_SINGH_0004680                           **
      Medical records WC-Psy
265   SINGH_0004684_SINGH_0004689
      Letter to MSKCC before EEOC
266   SINGH_0004690                                         **
      NYPD complaint
267   SINGH_0004691_SINGH_0004694
      Medical -Mount Sinai Beth Israel-ER
      Weill Cornell Psy-insurance auth.
268   SINGH_0004695_SINGH_0004697
      Medical -Institute for family health
269   SINGH_0004698_SINGH_0004702
      Medical -Bills SINGH_0004703_SINGH_0004734
270   SINGH_0004737_SINGH_0004744
271   Medical Records ER (WC) SINGH_0004745_SINGH_0004749
272   Medical Records referral to Psy SINGH_0004777
273   Medical Records ER (WC) SINGH_0004778-SINGH_00079
      Medical Bills
274   SINGH_0004780-SINGH_0004853
      WC-Psy-documents
275   SINGH_0004854-SINGH_0004859
      Medical records-Mobile crisis
276   SINGH_0004860-SINGH_0004871
277   Email chain-imaging facility                          *


                                  - 30 -
      SINGH_0004873-SINGH_0004887
      Email chain-Deepak Saxena
      SINGH_0004888-SINGH_0004948
278   SINGH_0004968- SINGH_0005011             *
      Email chain-M Fernadez
279   SINGH_0004949-SINGH_0004964              *
      LOR
280   SINGH_0004965-SINGH_0004967              **
      Email Chain Lauren-Giancotti
281   SINGH_0005012-SINGH_0005039              *
      Email Chain V. Balchandran
282   SINGH_0005041-SINGH_0005046              *
      Email Chain KP,Teja
283   SINGH_0005048-SINGH_0005063              *
      Email Chain Patricia
284   SINGH_0005065-SINGH_0005183              *
      Email Chain KP, Raj
285   SINGH_0005185-SINGH_0005188              *
      Email Chain Kevin
286   SINGH_0005190-SINGH_0005201              *
      Email Chain KP
287   SINGH_0005203-SINGH_0005235              *
      Email Chain KP, Lab
288   SINGH_0005237-SINGH_0005258              *
      Email Chain Mesurh, Core facilty
      SINGH_0005260-SINGH_0005267
289   SINGH_0005323-SINGH_0005386              *
      Email Chain Lilly Global
290   SINGH_0005268                            **
      Email Chain KP
291   SINGH_0005270-SINGH_0005311              *
      Email Chain Lab
292   SINGH_0005312-SINGH_0005322
      Email Chain Josh, Maria
293   SINGH_0005387-SINGH_0005396              *
      Email Chain KP
294   SINGH_0005398-SINGH_0005438              *
      Email WMIC abstract submission
295   SINGH_0005440-SINGH_0005442              *
      Email chain CMINT
296   SINGH_0005445-SINGH_0005447              *
      Email chain Dr. Phil Watson
297   SINGH_0005449-SINGH_0005540              *
      Email chain Hugho
298   SINGH_0005542-SINGH_0005548              **
299   Email PCF grant submission status


                                      - 31 -
      SINGH_0005549
      Email Pfizer
300   SINGH_0005551- SINGH_0005552               **
      Email Pfizer
301   SINGH_0005551- SINGH_0005552
      Email chain Blesida, Erin
302   SINGH_0005553- SINGH_0005596
      Email chain Wenjing, Goutam
303   SINGH_0005599- SINGH_0005613               *
      Email chain KP
304   SINGH_0005614- SINGH_0005620               **
      Email chain Christian
      SINGH_0005621- SINGH_0005634
305   SINGH_0005654- SINGH_0005668               *
      Email chain KP
306   SINGH_0005635- SINGH_0005653               *
      Email chain Sabrina, Blesida, Larson
307   SINGH_0005671- SINGH_0005676               *
      Email chain Blesida
308   SINGH_0005677- SINGH_0005704               *
      Email chain Gautom, Sushmita party
309   SINGH_0005705- SINGH_0005711
      Email chain KP
310   SINGH_0005712- SINGH_0005756               *
      Email chain Lab, Susi
311   SINGH_0005757- SINGH_0005766               *
      Email chain M Fernadez
312   SINGH_0005767- SINGH_0005832
      Email chain Laura L
313   SINGH_0005833- SINGH_0005842               *
      Email chain Mesru, Yugeny Core Faci
314   SINGH_0005843- SINGH_0005844
      Email chain Darice
315   SINGH_0005845- SINGH_0005847               *
      Email chain Rachel
316   SINGH_0005849- SINGH_0005860               *
      Email chain Larson
317   SINGH_0005861                              **
      Email chain Ushma
318   SINGH_0005863- SINGH_0005889               *
      Email chain FMLA MSKCC
319   SINGH_0005890- SINGH_0005900               *
      Email chain Kelly
320   SINGH_0005901- SINGH_0005905               **
      Email chain eBRAP
321   SINGH_0005906- SINGH_0005910               *


                                        - 32 -
      Email chain Thomas M
322   SINGH_0005912- SINGH_0005915              *
      Email chain Maria F
      SINGH_0005916- SINGH_0005918
323   SINGH_0006147- SINGH_0006151              *
      Email chain KP
324   SINGH_0005946- SINGH_0005949              *
      Email chain Grant writing training
325   SINGH_0005959- SINGH_0005960              **
      Email chain David G, KP
326   SINGH_0005961- SINGH_0005989              *
      Email chain Course deadline
327   SINGH_0005991- SINGH_0006022              *
      Email chain Kamini
328   SINGH_0006024- SINGH_0006028              *
      Email chain PCF submission
329   SINGH_0006029- SINGH_0006062              *
      Email chain Dinesh
330   SINGH_0006063- SINGH_0006067              *
      Email chain Daren
331   SINGH_0006069- SINGH_0006084              *
      Email chain April Due
332   SINGH_0006085                             **
      Email chain Sandra
      SINGH_0006087- SINGH_0006090
333   SINGH_0006142- SINGH_0006146              *
      Email chain KP
334   SINGH_0006092- SINGH_0006141              *
      Email chain Leah
335   SINGH_0006174- SINGH_0006176              **
      Email chain Sarah
336   SINGH_0006177- SINGH_0006179              *
      Email chain Sang-Gyu
337   SINGH_0006180- SINGH_0006183              *
      Email chain Gautam
338   SINGH_0006190- SINGH_0006191              *
      Email chain Results Counting
339   SINGH_0006192- SINGH_0006195              **
      Email chain Eric Price
340   SINGH_0006196                             **
      Email chain Kara Griffith
341   SINGH_0006197- SINGH_0006199              **
      Email chain KP, Niel Taunk
342   SINGH_0006200- SINGH_0006217              *
      Email chain KP, Teja
343   SINGH_0006222- SINGH_0006233


                                       - 33 -
      Medical records
344   SINGH_0006236- SINGH_0006242
      Medical records_WC-Elyssa
345   SINGH_0006243- SINGH_0006272
      Medical records_MLS-Eleise
346   SINGH_0006273- SINGH_0006277
      Medical records_Therapy Notes
347   SINGH_0006278- SINGH_0006509
      Finacial records
348   SINGH_0006513- SINGH_0006604
      Mental health record-Pooja Raj
349   SI00001- SI00133
      Dr.All Belilvosky drugs records
350   (No bates)
      Employee health 70th street MSKCC
351   (No bates) records
      Motion physical therapy records
352   (No bates)
      Dr. Alla Belilovsky Medical records
353   (No bates)
      Brightpoint health records
354   (No bates)
      Maxwell medicals records
355   (No bates)
      Metropolitan medical records
356   (No bates)
      Mount Sinai Beth Israel records
357   (No bates)
      Weill Cornell Medical records
358   (No bates)
      New York Presbyterian records
359    (No bates)
      CYPChung Medical records
360    (No bates)
      Medical records Karen Horney Clinic
361   (No bates)
      Charles Anflick Notes.
362   (No bates)
      Family Heath Center
363   SINGH_0004697- SINGH_0004702
      Medical records from Maxwell
364   SINGH_0004703- SINGH_0004734
      Medical records/bills
365   SINGH_0004736- SINGH_0004871
      Email Chain C.Gravekamp
366   SINGH_0008114- SINGH_0008117


                                       - 34 -
              Medical record
              Smart skin dermatologist
367           (No bates)
              Medical records/ ER from California
368           (No bates)
              MSKCC Appointment information
369           SINGH_0000001-SINGH_0000006                                          *
              Medical record Klienman
370           MS_0004253-MS_0004295
              Message
371           MS_0004167-MS_0004168
              Prescription drug list
372           (No bates)
              Employee mental health visit in June 2016 (Before job termination)
               (58 street Weill Cornell)
373           (No bates)
              Email chains (Diary MS)
374           SINGH_0009001- SINGH_000906
              Email Chain Housing court
375           SINGH_0009007- SINGH_000911
              Email chains Claudia G
376           SIINGH_0008114-SINGH_0008118
              Email chains Offer letter Pittsburgh U
377           SIINGH_0008119
              Texts to friends regarding KP
378           (No bates)


         2.        Exhibits to be Offered by Defendants

D. Ex.        Description                                                          Objection(s)
              MSKCC Human Resources Policy Manual for Employees (Sept.             **
1             2012) [MS_0000084-240]
2             MSKCC Code of Conduct (circa 2014) [MS_0000710-29]                   **
              MSKCC Policy No. 103 on Reporting Compliance Concerns and            **
3             Non-Retaliation effective 1/1/2009 [MS_0000115-16]
              Undated MSKCC memorandum regarding housing for SKI research          **
4             fellows [SINGH_0002897]
              Online description of Research Fellow Position printed 11/28/2017    **
5             [MS_0000702-05]
6             M. Singh’s complete personnel file [MS_0000630-701]                  **
7             M. Singh Curriculum Vitae (circa 2015) [MS_0000697-701]              **
              K. Pillarsetty Curriculum Vitae and Bibliography dated 5/31/2006     **
8             [MS_0000892-99]
9             S. Larson Curriculum Vitae dated 2/5/2013 [MS_0000799-808]           **
10            S. Larson “Extramural Professional Responsibilities” [MS_0000809-    **


                                                 - 35 -
     16]
11   S. Larson performance appraisal dated [MS_0000853-55]                **
     Email exchange between M. Singh and C. Gravekamp dated 3/6/2012      **
12   [SINGH_0002787-88]
     Email from C. Gravekamp to M. Singh dated 3/12/2012                  **
13   [SINGH_0002789]
     Email exchange between M. Singh and F. Grosveld dated 3/15/2012      **
14   [SINGH_0002783]
     Email exchange between N.V. Pillarsetty and M. Singh dated           **
15   2/20/2014, 2/21/2014, 4/3/2014, and 4/4/2014 [MS_0002829-34]
16   Calendar invite for M. Singh’s 4/14/2014 job talk [MS_0001726]       **
     Email exchange between N.V. Pillarsetty and M. dated 5/1/2014        **
17   [MS_0003774-75]
18   SKI form dated 6/12/2014 [MS_0000658]                                **
19   Initial Appointment Letter dated 6/13/2014 [MS_0000657]              **
20   SKI memorandum to M. Singh dated 6/13/2014 [MS_0000659]              **
21   M. Singh housing contract dated 7/2/2014 [SINGH_0003568-69]          **
     Email from N.V. Pillarsetty to M. Singh dated 8/7/2014               **
22   [MS_0003743]
     Email chain including C. Gravekamp, M. Singh, and N.V. Pillarsetty   **
23   dated 8/28/2014 [MS_0002739-40]
     Email from N.V. Pillarsetty to R. Severin dated 10/13/2014           **
24   [MS_0001653]
     Email from M. Singh to N.V. Pillarsetty dated 10/22/2014             **
25   [MS_0002712]
     Email from N.V. Pillarsetty to M. Singh forwarding information on    **
26   seminar with attachment, dated 10/24/2014 [MS_0003640-42]
     Email from M. Singh to R. Yevgeniy dated 11/24/2014                  **
27   [SINGH_0004879]
     Email exchange between M. Singh and N.V. Pillarsetty dated           **
28   12/4/2014 and 12/5/2014 [MS_0003609]
     Email chain among D. Gorman, R. Severin, and M. Lamothe dated        **
29   1/23/2015 [MS_0000687-88]
     Email from N.V. Pillarsetty to M. Singh dated 2/13/2015              **
30   [MS_0003570]
     Email exchange between M. Singh and N.V. Pillarsetty dated           **
31   2/17/2015 and 2/18/2015 [MS_0003564-66]
     Email exchange between N.V. Pillarsetty and M. Singh dated           **
32   3/17/2015 [MS_0003551-52]
     Email chain including N.V. Pillarsetty, G. Chakraborty, and F.       **
33   Giancotti dated 3/20/2015 [MS_0002618]
     Email exchange between M. Singh and N.V. Pillarsetty dated           **
34   4/1/2015 and 4/2/2015 [MS_0003534]
     Email exchange between N.V. Pillarsetty and M. dated 4/10/2015       **
35   [MS_0003504]



                                       - 36 -
     Email exchange between N.V. Pillarsetty and M. Singh with             **
36   attachment, dated 4/15/2015 [MS_0003483-86]
     Email exchange between N.V. Pillarsetty and M. Singh dated            **
37   4/17/2015, 4/18/2015, and 4/19/2015 [MS_0003413-14]
     Email exchange between N.V. Pillarsetty and M. Singh dated            **
38   4/17/2015 [MS_0003443]
     Email exchange between M. Singh and N.V. Pillarsetty dated            **
39   4/17/2015 and 4/18/2015 [SINGH_0001250]
     Email from N.V. Pillarsetty to M. Singh forwarding award              **
40   opportunity, dated 5/22/2015 [MS_0003397-98]
     Email chain among M. Singh, N.V. Pillarsetty, H. Figueroa with        **
41   attachment, dated 6/15/2015 [MS_0002437-47]
     Email exchange between M. Singh and N.V. Pillarsetty dated            **
42   6/16/2015 [MS_0003377]
     Email exchange between G. Chakraborty and N.V. Pillarsetty dated      **
     7/17/2015, 7/21/2015, 7/23/2015, 7/24/2015, 8/31/2015, 9/1/2015,
43   10/5/2015 [MS_0002111-16]
     Email exchange between M. Singh, N.V. Pillarsetty, and M. Rossi       **
44   dated 7/10/2015 and 7/23/2015 [MS_0003346-47]
     Email chain between M. Singh and N.V. Pillarsetty dated 7/24/2015     **
45   [MS_0003333]
     Email from Singh to Pillarsetty with attachment, dated 7/27/2015      **
46   [MS_0002397-99]
     Email from N.V. Pillarsetty to M. Singh with attachment, dated        **
47   7/29/2015 [MS_0003324-25]
     SKI form dated 7/30/2015, followed by meeting record dated            **
48   7/31/2015 [MS_0000681-83]
     Email exchange between M. Singh and N.V. Pillarsetty dated            **
49   8/8/2015 [MS_0002910]
     S. Larson recommendation of M. Singh for Prostate Cancer Research     **
     Program Postdoctoral Training Award dated 8/11/2015
50   [MS_0002239-41]
     Email from M. Singh to N.V. Pillarsetty dated 8/13/2015               **
51   [MS_0002192]
     Email from N.V. Pillarsetty to M. Singh with attachment, dated        **
52   8/13/2015 [MS_0003250-51]
     Email from M. Singh to N.V. Pillarsetty with attachment dated         **
53   8/24/2015 [MS_0002183-84]
     Email exchange between Singh and Pillarsetty dated 9/2/2015,          **
54   9/3/2015, and 9/4/2015 [SINGH_0002179-80]
     Email exchange between N.V. Pillarsetty, S. Larson, and M. Singh      **
55   dated 9/9/2015 and 9/12/2015 [MS_0003208]
     Email chain among N.V. Pillarsetty, M. Singh, and P. Williams dated   **
56   10/6/2015 and 11/2/2015 [MS_0003151-54]
     S. Larson recommendation of M. Singh for Tow Foundation               **
57   Postdoctoral Fellowship Grant dated 10/30/2015 [MS_0001094-96]


                                        - 37 -
     Email from D. Gregory to M. Singh with attachment, dated                 **
58   10/30/2015 [MS_0002078-83]
     Email exchange between M. Singh and N.V. Pillarsetty dated               **
59   10/30/2015 [MS_0003158]
     Email from N.V. Pillarsetty to M. Singh dated 12/10/2015                 **
60   [MS_0003150]
     Email exchange between M. Singh and N.V. Pillarsetty 12/24/2015          **
61   [MS_0003144-45]
     Email exchange among M. Singh, S. Larson and A. Due dated                **
62   1/11/2016 and 1/12/2016 [MS_0001129-30]
     Email exchange between N.V. Pillarsetty and M. Singh 1/21/2016 and       **
63   1/22/2016 [MS_0002007]
     Email from R. Severin to N.V. Pillarsetty with attachment, dated         **
64   1/22/2016 [MS_0001714-15]
     Email chain including M. Singh, T. Taylor, and N.V. Pillarsetty dated    **
65   1/22/2016 and 1/26/2016 [MS_0001976-77]
     Email from MSKCC Learning and Organization Development                   **
     Department to M. Singh regarding courses coming due, dated
66   2/16/2016 [SINGH_0005997-98]
     Calendar invite for 2/26/2016 meeting with M. Singh, N.V. Pillarsetty,   **
67   and S. Larson [MS_0001721]
     Email chain among D. Gorman, M. Lamothe and R. Severin dated             **
68   3/4/2016 [MS_0000684-85]
     3/4/2016 N.V. Pillarsetty recommendation of M. Singh for Prostate        **
     Cancer Foundation Young Investigators Award; 4/11/2015 N.V.
     Pillarsetty recommendation of M. Singh for Tow Foundation
     Postdoctoral Fellowship Grant; 8/31/2015 N.V. Pillarsetty
     recommendation of M. Singh for Scholar’s Fellowship Program;
     8/12/2015 N.V. Pillarsetty recommendation of M. Singh for Prostate
     Cancer Research Program Postdoctoral Training Award Grant
69   [MS_0004157-66]
     Email from Pillarsetty to Singh with attachment, dated 3/9/2016          **
70   [MS_0003087-94]
     S. Larson recommendation of M. Singh for Prostate Cancer                 **
     Foundation Young Investigators Award dated 3/10/2016
71   [MS_0001090-92]
     Email from M. Singh to N.V. Pillarsetty dated 3/11/2016                  **
72   [MS_0001903]
     N.V. Pillarsetty recommendation of. M. Singh for awards at the World     **
73   Molecular Imaging Congress 2016, dated 3/11/2016 [MS_0002940]
     Email exchange between M. Singh and N.V. Pillarsetty dated               **
74   3/11/2016 and 3/12/2016 [SINGH_0005418]
     Email from A. Due to M. Singh (copying N.V. Pillarsetty) dated           **
75   3/14/2016 [MS_0001077]
     Email from N.V. Pillarsetty to M. Singh dated 3/15/2016                  **
76   [SINGH_0005414]


                                         - 38 -
      Email from A. Due to M. Singh (copying N.V. Pillarsetty), dated         **
77    3/29/2016 [MS_0001075]
      Calendar invite for 4/5/2016 meeting with M. Singh, N.V. Pillarsetty,   **
78    and S. Larson [MS_0001720]
      Email exchange between J. Osborne and N.V. Pillarsetty dated            **
79    4/26/2016 [MS_0001866-67]
      Email exchange between M. Singh and N.V. Pillarsetty dated              **
80    5/16/2016 [MS_0002984-85]
      Email exchange between M. Singh and N.V. Pillarsetty dated              **
81    5/20/2016 [SINGH_0005728-29]
      Calendar invite for canceled 5/23/2016 meeting with M. Singh, N.V.      **
82    Pillarsetty, and S. Larson [MS_0001719]
      Email exchange between M. Singh and N.V. Pillarsetty dated              **
83    5/31/2016 [MS_0002978]
84    Calendar invite for meeting on 6/2/2016 [MS_0001180-81]                 **
85    Email from P. Watson to S. Larson dated 6/9/2016 [MS_0001253]           **
      Email exchange between N.V. Pillarsetty and S. Larson dated             **
86    6/23/2016 and 6/28/2016 [MS_0001796]
      Email chain among M. Singh, S. Larson and M. Fernandez dated            **
87    6/29/2016 and 7/11/2016 [MS_0000601]
      Email chain among M. Singh, M. Fernandez, A. Due, and S. Larson         **
88    dated 6/30/2016 and 7/11/2016 [MS_0000602-03]
      Email dated 7/5/2016 scheduling 7/6/2016 meeting between M. Singh       **
89    and S. Larson [SINGH_0002066]
      Email dated 7/5/2016 scheduling 7/6/2016 meeting between M. Singh,      **
90    N.V. Pillarsetty, and R. Severin [SINGH_0002067]
      Letter notifying M. Singh of termination dated 7/6/2016                 **
91    [MS_0000630]
      Minutes of 7/6/2016 meeting in M. Singh personnel file                  **
92    [MS_0000631]
      Calendar invite for 7/6/2016 meeting with M. Singh, N.V. Pillarsetty,   **
93    and R. Severin [MS_0001718]
      Email exchange between S. Larson and A. Brown dated 7/21/2016           **
94    [MS_0001250-51]
      Email exchange between M. Singh and S. Larson dated 7/22/2016 and       **
95    7/25/2016 [MS_0001248]
      Calendar invite for 7/29/2016 call between N.V. Pillarsetty and M.      **
96    Fernandez [MS_0004202]
      Email from R. Severin to N.V. Pillarsetty with attachment, dated        **
97    8/5/2016 [MS_0001697-704]
      Email exchange among M. Fernandez, C. Thaw, and R. Severin dated        **
98    8/10/2016 [MS_0001556-57]
      Email from M. Singh to M. Fernandez dated 8/11/2016                     **
99    [MS_0000414]
      Email exchange between G. Guman and M. Fernandez dated                  **
100   8/15/2016 [MS_0004146-47]


                                         - 39 -
      Calendar invite for 8/16/2016 call between N.V. Pillarsetty and M.      **
101   Fernandez [MS_0004203]
      Letter and documentation by Pillarsetty regarding M. Singh’s            **
102   performance, with notes by M. Fernandez [MS_0000585-621]
      Miscellaneous M. Fernandez investigation notes and materials            **
103   [MS_0004205-18]
      Miscellaneous M. Fernandez investigation interview notes                **
104   [MS_0004169-93]
      Miscellaneous M. Fernandez investigation notes and materials            **
105   [MS_0004194-201]
      Email chain including M. Singh, N.V. Pillarsetty, and S. Larson dated   **
106   8/18/2016 and 8/19/2016 [MS_0001543-44]
      Email from A. Due to S. Larson with attachment, dated 8/22/2016         **
107   [MS_0001038-39]
      Email chain among M. Singh, M. Fernandez, and L. Ballantyne dated       **
108   8/22/2016 [MS_0003931-48]
      Email chain among G. Guman, R. Severin, M. Fernandez, and S.            **
109   Larson dated 8/25/2016 [MS_0001539-40]
      Email chain among R. Severin, M. Fernandez, and S. Larson dated         **
110   8/25/2016 [MS_0001537]
      Email chain among G. Guman, R. Severin, M. Fernandez, S. Larson,        **
111   C. Thaw dated 8/25/2016 [MS_0001535-36]
      Email from A. Due to E. Mackey with attachment, dated 8/26/2016         **
112   [MS_0001029-31]
      Email exchange between M. Fernandez and M. Singh dated 8/30/2016        **
113   and 8/31/2016 [MS_0004125-26]
      Email from M. Fernandez to S. Larson dated 8/30/2016                    **
114   [MS_0004152]
      Calendar entry from M. Fernandez scheduling 9/6/2016 meeting            **
115   between her and N.V. Pillarsetty [MS_0004204]
      Email exchange between R. Kushwaha and M. Fernandez dated               **
116   9/6/2016, 9/7/2016, and 9/7/2016 [MS_0000445-46]
      M. Fernandez notes on conversation with R. Kushwaha dated               **
117   9/8/2016 [MS_0000625]
118   Email from M. Singh to M. Fernandez dated 9/9/2016 [MS_0000439]         **
      Investigation summary by M. Fernandez dated 9/15/2016                   **
119   [MS_0000559-60]
      Email exchange between M. Singh and M. Fernandez dated                  **
120   9/22/2016, 9/26/2016, and 9/27/2016 [SINGH_0000040-43]
      Email exchange between M. Fernandez and M. Singh with attachment        **
121   dated 9/28/2016, 9/29/2016 and 9/30/2016 [MS_0004115-24]
      Email exchange among M. Fernandez, H. Figueroa, R. Severin, G.          **
      Guman, S. Larson, and N.V. Pillarsetty dated 9/29/2016 and
122   9/30/2016 [MS_0001679]
      Email from A. Due to R. Severin with attachment, dated 9/30/2016        **
123   [MS_0001013-14]


                                         - 40 -
         Letter dated 5/12/2017 from EEOC to M. Singh containing                  **
124      12/12/2016 EEOC Charge File [SINGH_0004609-15]
         EEOC Dismissal and Notice of Rights dated 2/24/2017                      **
125      [SINGH_0004595-97]
         Email from T. Magaldi to self with attachment, dated 6/29/2017           **
126      [MS_0004253-60]
127      Email from S. Larson to A. Due dated 3/20/2018 [MS_0000990-92]           **
         Email chain including S. Larson, S. Cheal, L. Bassity, R. Severin, and   **
         S. Chen dated 7/24/2018, 9/10/2018, 9/11/2018, and 9/12/2018
128      [MS_0001435-37]
         Undated U. Neill summary of interactions with M. Singh                   **
129      [MS_0004262]
         May 2019 update to undated U. Neill summary of interactions with M.      **
130      Singh with attachment [MS_0004264-78]
         M. Singh hotline call records generated on 8/19/2018 [MS_0003967-        **
131      76]
         M. Singh’s medical records from MSKCC Employee Health and                **
132      Wellness Services [MS_0004342-402]
         S. Kleinman forensic psychiatric report dated 2/28/2019                  **
133      [MS_0004403-45]


       Plaintiff consents to Defendants’ counsel filing this joint document electronically via

ECF by use of the e-signature below.



Dated: February 14, 2020

                                                 JONES DAY

By: s/Manisha Singh       _                      By: s/Terri L. Chase      _
Manisha Singh                                    Terri L. Chase
475 Main Street, Apt. 12K                        JoAnna Tonini
New York, New York 10044                         250 Vesey Street
Telephone: (718) 679-7326                        New York, New York 10281
manisharaj@gmail.com                             Telephone: (212) 326-3939
                                                 Fax: (212) 755-7306
                                                 tlchase@jonesday.com
                                                 jtonini@jonesday.com

Plaintiff Pro Se                                 Counsel for Defendants




                                             - 41 -
SO ORDERED: ___________________________________
            The Honorable George B. Daniels, U.S.D.J.




           - 42 -
